Citation Nr: 0602341	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  98-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


WITNESSES AT HEARING ON APPEAL

Veteran and a witness


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
PTSD.

In May 2001, the Board remanded the veteran's claim for 
further development.  The requested development was completed 
and in a September 2005 Supplemental Statement of the Case, 
the Appeals Management Center (AMC) denied the veteran's 
claim for entitlement to service connection for PTSD.  The 
case has now been returned to the Board for disposition.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The preponderance of the evidence fails to establish 
that the veteran engaged in combat with the enemy during 
his period of active service.

3.  The claim of entitlement to service connection for PTSD 
is not supported by credible corroborating evidence of the 
claimed stressor having actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted; therefore, the AOJ could not have complied with the 
timing requirement, as the statute had not yet been enacted.  
In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, 18 Vet App. at 120.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a June 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The Board also notes that the veteran was provided 
with a detailed PTSD development letter in June 1997.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a January 1998 Statement 
of the Case (SOC), multiple Supplemental Statements of the 
Case (SSOC), and copies of two Board remands.  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, Command Reports, and lay 
statements.  The RO attempted to obtain the veteran's service 
personnel records, but they are presumed to have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  The RO has determined that any additional 
attempts to obtain these records would be futile.  Moreover, 
the veteran has indicated that these records would not show 
his covert operations in any event.

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Factual Background 

The veteran's March 1953 pre-induction medical examination 
did not reveal any mental disorders.  A service medical 
record from April 1954 indicated that he presented with 
complaints of nightmares.  The veteran reported that he 
dreamt of being in combat and could not sleep for more than 
two and a half hours a night.  The records reveal that he was 
hospitalized in Okinawa in June 1954 for one day for 
urethritis.  In January 1955 he was hospitalized at Fort 
Buckner for two days for a furuncle on his left buttock.  The 
veteran's April 1955 medical separation examination does not 
indicate any mental disorders or physical disabilities or 
scars.  

The veteran's DD Form 214 indicates that he received the 
National Defense Service Medal, and that his most significant 
duty assigned was an Anti-Aircraft Artillery Crewman.  The DD 
Form 214 also indicates that the veteran did not receive any 
wounds as a result of action with the enemy.  The only 
training course listed was Basic Training.

A July 1997 VA examination diagnosed the veteran with PTSD.

In a September 1998 letter, the veteran asserted that he was 
in Okinawa as part of the A Battery.  He indicated that he 
was recruited for top secret missions to North Korea behind 
enemy lines.  He reported that he flew to Korea for six 
missions.  During one of these missions, the veteran 
reported, that he witnessed the death of two communists.  The 
veteran also indicated that he was surrounded by the enemy 
and was captured.  He reported that he escaped captivity, 
after being tortured, and found his way back to Okinawa.  He 
stated that he was able to escape because he had inserted his 
pen knife into his rectum before being captured and was able 
to use that to cut some bamboo rods loose.  

During another mission, the veteran reported, his unit was 
attacked by incoming fire.  During this battle, he witnessed 
fellow soldiers being hurt and killed, and was struck by 
shrapnel in his leg.  In his letter, the veteran also 
reported that he was struck by a bayonet and he spent one day 
in a hospital in Japan and two days in a dispensary in 
Okinawa.  He stated that he received two clusters for this 
participation, but was informed he could not wear them 
because of the secret nature of the missions.  He also stated 
that the major wanted to give him a purple heart, but he did 
not want one.

The veteran's claims file also includes various letters from 
the veteran's ex-wife, daughter, brother and friends.  His 
brother stated only that the veteran served in Okinawa.  The 
others reported that the veteran suffers from nightmares, 
consistently reports that he was struck by a bayonet in 
Korea, and does not like to discuss his time in service.  
Specifically, a January 1998 letter from Mr. F.M.S., 
indicated that he served with the veteran in Okinawa.  While 
serving together the veteran told Mr. F.M.S. that he was 
struck by a bayonet in Korea, when he inquired about the 
veteran's abdominal scar.  A statement from another person 
who reportedly served with the veteran indicated that the 
veteran had a jeep at his disposal, along with a few others, 
did not pull the same duty, and shared quarters with just a 
few men.

The veteran's private medical records from September 1975 to 
November 1975 reveal that the veteran sought psychiatric 
treatment after threatening to commit suicide.  The veteran 
complained of sleeping problems and headaches.  A September 
1975 electroencephalogram revealed that he veteran had a 
normal wake and sleep pattern.  

On the veteran's September 1998 substantive appeal he 
indicated that he was awarded two clusters for his combat 
service.  He also reported he received extra pay for jumps he 
performed behind enemy lines.  He indicated that for 
protective purposes information regarding his missions in 
Korea would not be in his record.  

During the veteran's September 1998 hearing in front of the 
Decision Review Officer, the veteran reported that while in 
combat in Korea a piece of shrapnel was lodged in his left 
leg, and that he received shrapnel wounds to both the front 
and the back side of his lower left leg.  He testified that 
one piece went right through the bone, 2 1/2 inches "clear 
through the leg."  He and Ms. L. reported that she removed a 
piece of shrapnel from the back of the veteran's left leg 
twenty years later.  He also indicated that he had trouble 
sleeping and had nightmares of combat.  He again reported 
that he was injured while in Korea and was treated in a 
hospital in Japan.  After service, the veteran indicated he 
sought psychiatric treatment in 1976.  He reported being 
treated for a few months in 1976 then seeking treatment again 
in 1997.  

An April 2002 letter from the United States Armed Services 
Center for Unit Records Research (USASCURR) indicated that 
the U.S. Army Investigative Records Repository had no 
documentation that the veteran participated in covert 
operations during his tour.  The letter verified that the 
veteran was assigned to Battery A, 22nd Anti-Aircraft 
Artillery Battalion.  The Command Reports from January 1, 
1953 to April 30, 1953 which detail the veteran's unit 
assignment do not reveal that he was engaged in combat.  


Laws and Regulations 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.
However, if the claimed stressor is not combat-related, the 
veteran's lay testimony regarding the in-service stressor is 
insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

In order to be considered a combat veteran, the evidence must 
show that the veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  A statement that the 
veteran participated in a particular operation or campaign 
does not establish that the veteran engaged in combat, in 
that those terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.

Analysis

In multiple statements the veteran asserted that he is a 
combat veteran, having served on covert missions which would 
not be listed in his records due to the secret nature of the 
missions.  

In order to be considered a combat veteran, the evidence must 
show that the veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The veteran's DD Form 
214 indicates that he was assigned to Battery A, 22nd Anti-
Aircraft Artillery Battalion.  The Command Records for his 
unit from January 1953 to April 1953 do not reveal that his 
unit was engaged in combat.  

The veteran asserts that he was recruited after 30 days in 
Okinawa to run top secret missions in North Korea.  He also 
maintains that he was wounded while he was performing these 
missions, to include a bayonet wound in the stomach and a 
2 1/2 inch hole "clear through his leg."  He also contends 
that he was captured but escaped.  The veteran's service 
personnel records do not reveal that he received any combat 
citations or awards.  Although he asserts that he received 
two clusters for engaging in combat, his DD Form 214 only 
indicates that he received a National Defense Service Medal.  
This citation itself does not indicate that the veteran's 
duties included participation in combat.  

Moreover, the veteran's service medical records do not reveal 
complaints or treatment for shrapnel wounds or a bayonet 
wound.  They do include hospital reports, one for urethritis 
and one for a furuncle.  The veteran's April 1955 separation 
examination does not reveal that the veteran had any scars.  
Finally, his DD Form 214 specifically shows that he did not 
receive any wounds in combat with the enemy.

The record does not show that he engaged in combat while on 
active duty.  Because he did not serve in combat, the 
occurrence of his claimed in-service stressors must be 
supported by corroborating evidence.  Dizoglio, supra; see 
also Cohen v. Brown, 10 Vet. App. 128, 145-46 (1997).

Here the veteran has reported numerous stressors, but none of 
his stressors were verified.  An April 2003 letter from 
USASCURR revealed that they could not verify that the 
veteran's claimed combat related stressors.  The veteran's DD 
Form 214 reveals no combat awards or decorations, combat 
wounds, or any training other than Basic Training.  Likewise, 
his service medical records show none of the injuries 
described nor scarring related thereto.  In short, there is 
nothing in the record to corroborate the veteran's multiple 
contentions.  The fact that the veteran was seen once in 
service reporting nightmares of being in combat does not 
indicate the veteran was, in fact, in combat.  Moreover, 
seeking treatment for nightmares of combat seems somewhat 
inconsistent with the veteran's recitation of how secret his 
missions were.  Further, none of the lay statements provided 
indicate that the others witnessed or had knowledge of the 
veteran's covert missions or combat experiences.  In this 
regard, the Board finds the contemporaneous service medical 
records and DD Form 214 showing no injuries, wounds, or scars 
to be more probative than recollections made more than 40 
years after service.

In summary, the Board finds that the claimed stressors are 
not supported by competent corroborating evidence, and 
attempts to verify the stressors yielded a negative result.  
In the absence of a verified stressor upon which the 
diagnosis of PTSD can be based, the claim of entitlement to 
service connection for PTSD must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


